t c memo united_states tax_court hermine dinger petitioner v commissioner of internal revenue respondent docket no filed date hermine dinger pro_se julia l wahl and edward j laubach jr for respondent memorandum opinion dawson judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax the issues for decision are whether petitioner a german citizen who filed a joint federal_income_tax return with her husband carl a u s citizen is entitled to exclude dollar_figure of sec_911 foreign_earned_income she received in wages for that year as an employee of the u s army and whether respondent is collaterally estopped from litigating in this case the same issue pertaining to petitioner that was settled pursuant to the agreement of the parties and reflected in a decision entered by this court on date in dinger v commissioner t c dkt no stating that they owed no federal_income_tax deficiencies or penalties for and background this case was submitted fully stipulated pursuant to rule the stipulated facts are so found and we incorporate by reference the parties’ stipulation of facts and the accompanying exhibits petitioner resided in friedberg germany at the time she filed the petition petitioner a german citizen was married to carl g dinger a u s citizen for approximately years mr dinger had served in the u s army with two the parties agree that if the court determines that the wages paid to petitioner are includible in her gross_income for then they are properly treated as paid in u s dollars in the amount of dollar_figure all section references are to the internal_revenue_code as amended and in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure combat tours of duty in vietnam they lived in germany at all relevant times including friedberg germany u s army dental clinic from through date petitioner worked as a receptionist for the u s army at the friedberg germany u s army dental clinic petitioner entered into an employment contract with the u s army in date and a termination agreement with the u s army in date federal_income_tax return petitioner and mr dinger filed a timely joint form_1040 u s individual_income_tax_return for return in which they made a sec_6013 election to treat petitioner as a u s resident on the form 2555-ez foreign_earned_income_exclusion attached to the return they claimed the foreign_earned_income_exclusion with respect to petitioner’s compensation from the u s army for that year petitioner reported her income and expenses for on the cash_method_of_accounting notice_of_deficiency on date respondent issued a notice_of_deficiency to petitioner and mr dinger for determining a dollar_figure deficiency on the basis that petitioner was not entitled to the foreign_earned_income_exclusion for the income she earned in that year petition and motion to dismiss as to mr dinger on date petitioner and mr dinger filed a joint petition with this court on date mr dinger died on date respondent filed a motion to dismiss this case with respect to mr dinger for lack of prosecution on date the court granted respondent’s motion to dismiss as to mr dinger administration of payroll the aufsichts und dienstleistungsdirektion add translated as pay office foreign forces is a german authority of the ministry of internal affairs and sports that administered the payroll relating to civilian employees of the u s army under the agreement between the parties to the north atlantic treaty organization regarding the status of their forces nato sofa date u s t the add disbursed wages to petitioner the u s army provided the funds add disbursed to petitioner in a salary statement that stated this is not an activity of the german civil service payment will be made by the home_country and subject_to recovery petitioner’s prior tax_court case t c dkt no on date respondent mailed to petitioner and her husband mr dinger a notice_of_deficiency regarding their and tax years determining deficiencies in the respective amounts of dollar_figure and dollar_figure and sec_6662 penalties in the respective amounts of dollar_figure and dollar_figure the adjustments to income included the disallowance of the foreign_income exclusion of petitioner’s u s army wages for those years petitioner and mr dinger timely filed a petition in this court respondent filed a timely answer generally denying each and every allegation set forth in the petition pursuant to the date agreement of the parties this court entered a decision on date stating that petitioner and mr dinger owed no federal_income_tax deficiencies or penalties for and issue petitioner’s foreign_earned_income discussion the first issue is whether petitioner is entitled to exclude dollar_figure of sec_911 foreign_earned_income for generally taxpayers have the burden of proving that the commissioner’s determination is in error see rule a 290_us_111 sec_61 specifies that e xcept as otherwise provided gross_income includes all income from whatever source derived the united_states employs a worldwide tax system taxing its citizens on their income regardless of its geographic source see 85_tc_376 there are of course exceptions to the general_rule such as sec_911 however exemptions and exclusions from taxable_income are construed narrowly and the taxpayers must bring themselves within the clear scope of the exclusions see eg 336_us_28 sec_911 permits a qualified_individual to exclude from gross_income foreign_earned_income petitioner a nonresident_alien made a sec_6013 election and therefore was treated as a u s resident because she was married to a u s citizen in foreign_earned_income is the amount received by such individual from sources within a foreign_country which constitute earned_income attributable to services performed by such individual sec_911 however pursuant to sec_911 the foreign_earned_income for an individual does not include amounts paid_by the united_states or an agency thereof to an employee of the united_states or an agency thereof petitioner was clearly a u s employee thus we must address whether the u s army at the friedberg germany u s army dental clinic is an agency of the united_states for sec_911 purposes in determining what constitutes an agency we focus on the degree of control the government exercises over the entity involved courts examine several factors such as power of the united_states to initiate and terminate effectuation of government purposes by the entity exclusion of private profit and limitation of employment to government-connected persons 980_f2d_148 2d cir holding panama canal commission qualifies as an agency of the united_states for sec_911 purposes and wages paid to its employees were not excludible as foreign_earned_income 64_tc_119 holding amounts taxpayers earned as employees of the u s air force europe child guidance center in wiesbaden germany were not excludible under sec_911 because the center was an agency of the united_states for sec_911 purposes aff’d 528_f2d_969 1st cir 443_f2d_1185 ct_cl holding the u s employee_association of tehran iran was an agency of the united_states within the meaning of sec_911 and the taxpayer was thus not entitled to exclude any salary payments from his gross_income pursuant to the established control test the u s army is an agency of the united_states within the meaning of sec_911 the parties have stipulated that petitioner was employed by the u s army in performed services assigned by the u s army as a receptionist at the friedberg germany u s army dental clinic and received compensation_for those services in that year cf 92_tc_351 holding taxpayers employed by nonappropriated fund instrumentalities of the united_states while living in germany were employees of agencies of the united_states accordingly the income they received was not excludible foreign_earned_income aff’d 907_f2d_1193 d c cir petitioner alleges in the petition that the u s army compensation was excludible from her income because add paid her and add is a german government office we disagree as an employee of a u s agency petitioner was paid_by the united_states or one of its agencies even though the ultimate source of such amounts is foreign see eg 277_f2d_70 9th cir aff’g tcmemo_1958_218 see also 701_f2d_807 9th cir aff’g 77_tc_1181 404_f2d_522 6th cir rev’g 47_tc_693 the record herein shows that although add administered and distributed the u s army payroll pursuant to the nato sofa petitioner was not employed by add the nato sofa and army regulations reflect that the u s army provided the funds used to pay the wages of german locals such as petitioner in sum petitioner was a u s army employee subject_to hiring firing and supervision by that government agency although add was the immediate source of the funds paid to petitioner as an employee of the united_states she was paid_by an agency of the united_states and therefore cannot avail herself of the foreign_earned_income_exclusion accordingly we hold that petitioner is not entitled to exclude from her income the wages she received as an employee of the u s army in germany issue collateral_estoppel the second issue is whether respondent is collaterally estopped from litigating in this case the same issue pertaining to petitioner that was settled pursuant to the agreement of the parties and reflected in a decision entered by this court on date in dinger v commissioner t c dkt no stating that they owed no federal_income_tax deficiencies or additions to tax for and under the doctrine_of collateral_estoppel once an issue of fact or law is ‘actually and necessarily determined by a court of competent jurisdiction that determination is conclusive in subsequent suits based on a different cause of action involving a party to the prior litigation ’ 130_tc_222 quoting 440_us_147 collateral_estoppel is a judicially created equitable doctrine whose purposes are to protect parties from unnecessary and redundant litigation to conserve judicial resources and to foster certainty in and reliance on judicial action 109_tc_235 citing montana u s pincite and 627_f2d_996 9th cir for the court to apply collateral_estoppel the following five conditions must exist the issue in the second suit must be identical in all respects with the issue decided in the first suit the issue in the first suit must have been the subject of a final judgment entered by a court of competent jurisdiction the person against whom collateral_estoppel is asserted must have been a party or in privity with a party in the first suit the parties must actually have litigated the issue in the first suit and resolution of the issue must have been essential to the prior decision and the controlling facts and applicable legal principles must remain unchanged from those in the first suit bussell v commissioner t c pincite petitioner takes the position that this issue previously went before the u s tax_court for our taxable years and pursuant to an agreement with the irs the court ordered and decided that there were no deficiencies essentially petitioner is arguing that respondent is collaterally estopped from relitigating the foreign_earned_income issue petitioner has the burden of proving the elements of this affirmative defense see rule sec_39 sec_142 petitioner and mr dinger reached a settlement pursuant to the agreement of the parties and reflected in a decision entered by this court on date in dinger v commissioner t c dkt no stating that they owed no federal_income_tax deficiencies or penalties for and nonetheless we agree with respondent that the decision document alone is insufficient for invoking collateral_estoppel against respondent the decision document in dinger v commissioner t c dkt no only effected a settlement of that case there was no stipulation of facts in support of the settlement there was no trial or briefing on the merits of the foreign_earned_income issue and there was no decision on the merits as stated above where a question of fact essential to a judicial determination is actually litigated and decided in the first tax proceeding the parties are bound by that judicial determination in a subsequent proceeding 333_us_591 here however the issue of whether petitioner’s compensation is excludible under sec_911 was not actually litigated in this court in the prior case at dinger v commissioner t c dkt no see eg 345_us_502 there was a pro forma acceptance by the tax_court of an agreement between the parties to settle their controversy for reasons undisclosed therefore we hold that collateral_estoppel does not apply in this case in reaching our holdings we have considered all arguments made by the parties and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
